PIERCE, Judge.
Appellants Stanley A. Headrick and William T. Mims have taken separate appeals to this Court from the individual judgments and sentences entered against them. The two appeals have been heretofore consolidated in this Court for purpose of disposition.
Headrick and Mims were jointly charged by information filed in the Pinellas County Circuit Court with the offense of breaking and entering a store building known as Baldwin Jewelry Shop located at Indian Rocks Beach, with intent to commit grand larceny. Upon trial, they were found guilty by a jury of the offense charged. They were adjudged guilty and sentenced to a term of imprisonment.
On appeal to this Court, they make only one contention of error, viz: that the trial Judge unduly restricted the voir dire examination of the prospective jurors by the defendants’ counsel.
We have carefully examined the transcript of record with respect to such voir dire examination and find that the objection thereto taken by the defendants is without merit. The trial Judge imposed no restriction whatever upon any question directed to the qualifications as such of any prospective veniremen. It was only when counsel went too far, in the opinion of the Judge, in inquiring into the mental processes of the various jurors as to what their verdict would be in the event of some hypothetical or conjectural state of facts that the Judge restricted the examination. In this the Judge was rightfully exercising his broad discretion. No reversible error has been shown.
Affirmed.
HOBSON, C. J., and MANN, J., concur.